SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:22May 2014 BT Group plc (Translation of registrant's name into English)  BT Group plc  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   Thursday May 22, 2014 BT Group plc Annual Report & Form 20-F 2014 BT announces to holders of its American Depositary Shares that the above document has been filed today with the US Securities and Exchange Commission and is available on our website at www.bt.com/annualreport Hard copies of the Annual Report & Form 20-F 2014 will be available free of charge, upon request from: JPMorgan Chase & Co PO Box 64504 St Paul, MN 55164-0854 United States of America Email: jpmorgan.adr@wellsfargo.com Tel: +1 (General) +1 (From outside the US) +1 (Global Invest Direct) Website: www.adr.com ENDS ﻿ Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group plc (Registrant)  By: /s/ Dan Fitz, Company Secretary Dan Fitz, Company Secretary.  Date22May2014
